Citation Nr: 0832915	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic motion sickness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2008 at a Travel Board hearing at the RO; a 
transcript is of record.


FINDINGS OF FACT

1.  Service connection for the residuals of chronic motion 
sickness was denied by a November 2001 rating decision, which 
became final when the veteran did not appeal.

2.  Additional evidence submitted since the November 2001 
rating decision does not bear directly and substantially upon 
the issue of service connection for chronic motion sickness.  
In addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence received since the previous final decision in 
November 2001 in which the RO denied service connection for 
chronic motion sickness is not new and material, and the 
previous decision may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2004 and November 2006 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2004 rating 
decision, May 2006 SOC, and January 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the November 2006 letter which 
VA sent to the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the October 2004 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Summarizing the evidence of record at the time of the 
November 2001 rating decision, the service treatment records 
(STRs) show that when the veteran enlisted he did not have a 
history of car, train, sea, or air sickness.  The veteran was 
treated for chronic motion sickness in August 1978.  He was 
determined not eligible for reenlistment due to motion 
sickness.

The veteran reported at a November 2001 VA examination that 
he experiences dizziness when he goes up in an elevator more 
than two floors, walks on an uneven surface, or watches waves 
of sea water.  On physical examination of his ears, he had 
some cerumen in the left external canal and sclerotic change 
of the tympanic membrane.  He was diagnosed with chronic 
motion sickness (subsequently claimed as an inner ear 
condition).  The RO noted that the record was silent for any 
inner ear condition, and that the veteran's chronic motion 
sickness was considered a congenital or developmental defect 
unrelated to military service and not subject to service 
connection.

Regarding the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, at July 2003 
treatment with a private neurologist he said that his 
dizziness had become more severe since his last appointment.  
Two days before the appointment with the neurologist, the 
dizziness had gotten so bad that he saw his family physician, 
who prescribed Meclizine, which the veteran said provided 
some relief.  The veteran described the dizziness as 
difficulty with his balance, and he said that he had been 
doing "furniture walking" at home in order not to fall.  
Turning his head quickly from one side to the other or 
standing up from a sitting or lying position increased the 
dizziness.

At a September 2004 VA audiological examination it was noted 
that the veteran had a history of difficulties associated 
with positional vertigo, but he denied experiencing recent 
otalgia or vertigo.

In September 2004 the veteran wrote that his motion sickness 
left him with severe problems which had worsened over the 
years, and that the medication for it caused headaches, 
sleeplessness, and irritability.  His ability to travel was 
limited,  affecting both the work and leisure aspects of his 
life.  In December 2004, the veteran submitted medical 
literature on ototoxicity (ear poisoning) and vertigo.  He 
wrote that his problems with motion sickness began while on 
duty due to the medications he was given.

In December 2005 the veteran had a hearing before a Decision 
Review Officer at which he testified that none of the 
treatments that he had in service for motion sickness worked.  
The veteran further testified that after his military service 
he was given Dramamine by a physician, but it did not help.

The veteran had a VA examination in April 2006 at which he 
reported that after his military service he had experienced 
intermittent episodes of lightheadedness, dizziness, 
unbalance, and an impending feeling of passing out.  The 
symptoms last for a couple of hours, and will occur when he 
is in an airplane or an elevator for more than three floors.  
In a December 2006 addendum to the examination report, the VA 
examiner opined that veteran's motion sickness is a 
developmental defect and was not caused by or the result of 
his military service.

At the March 2008 Travel Board hearing, the veteran testified 
that as a child he was able to go on amusement park rides and 
go out on rivers without any problems.  In addition, he did 
not have any problems on elevators.  He further testified 
that he had seen two private physicians for chronic motion 
sickness and they gave him Antivert, which did not help.  He 
said he believes, based on his research, that the large doses 
of penicillin and antibiotics he was given during service led 
to his chronic motion sickness.  At the conclusion of the 
hearing, the veteran and his representative requested 
additional time to have an expert witness review his STRs and 
provide an opinion as to the cause of his claimed disorder.  
The undersigned directed that the record be held open for 90 
days, but no additional evidence has been submitted.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for chronic motion sickness.  
While the private and VA treatment records, medical 
literature, and hearing testimony submitted since the 
November 2001 rating decision do constitute new evidence, in 
that they were not of record at the time of the previous 
decision, they are not material evidence, because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the veteran has current chronic 
motion sickness that is a disease of in-service origin.  


The Board notes that a General Counsel Precedent Opinion, 
VAOPGCPREC 82-90 (July 18, 1990), held that service-
connection may be granted for diseases, but not defects, of 
congenital, developmental, or familial origin.  In the 
present case, the VA examiner wrote in his December 2006 
examination addendum that the veteran's chronic motion 
sickness is a developmental defect and was not caused by or 
the result of his military service.  In a January 2007 
addendum the examiner wrote that chronic motion sickness is a 
developmental defect and not a disease.  Therefore, the VA 
examiner opined that the veteran's chronic motion sickness 
had its origin before service and that it is a defect, not a 
disease.  This makes it ineligible for service connection 
under the above General Counsel opinion.  In addition, the 
medical literature that the veteran submitted is not specific 
to his case, and the 2003 treatment notes do not provide 
competent information to link his chronic motion sickness to 
his military service or any incident which occurred therein.  

We recognize the sincerity of the arguments advanced by the 
veteran that his chronic motion sickness is a service-
connected disease.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that a layperson's 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, establishing that chronic motion 
sickness is a service-connected disease requires specialized 
training and is therefore not susceptible to lay 
determination.

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for chronic motion sickness.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Since the Board has found that 
the evidence is not new and material, no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for chronic motion sickness is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


